Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 August 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. sir,
Nantes 16th. August 1782
I have lately received a letter from Tristram Dalton Esqr. of Newbury-Port, informing me that you some Time ago advis’d him of having obtain’d orders for payment of a Sum, for the loss sustain’d by the owners of the Brigt. Fair-Play; & that you would deposit it in my hands— Mr. Dalton desires me to give him some information concerning this matter, & I should be much obliged if you would give me some advise that I may communicate to him the information desired— The death of my new-born daughter, & the present debility of Mrs. Williams forbids my adding more than that I am most respectfully & dutifully yours
Jona Williams J

His Excelly. B. Franklin Esqr.
 
Addressed: A Son Excellence / Monsr Franklin / a / Passy / près Paris
Notation: J. Williams 16. Aout 1782.
